Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Drawings
Figures 2-5 are color photographs.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).



Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, lines 5, 7, “a mountable device” should be changed to say - - the mountable device - -.
Appropriate correction is required.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-13, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN203823690 (herein CN690) in view of Broughman et al. US 10890191 B2.
	In reference to claim  1, CN690 teaches a quick mount (shown in figure 3) apparatus, comprising: a mount plate (122); and a first terminal block (121) having extending therefrom building wiring (81-83; fig. 7) that is fed through a first pass through mechanism(1221; fig. 3, 7), wherein the first terminal block is electrically couplable with a second terminal block (134; fig. 3) of the mountable device (13).
	However CN690 does not teach one or more engaging mechanisms for coupling the mount plate to a mountable device.
	Broughman teaches one or more engaging mechanisms (42; fig. 3 and 44, 46; fig. 2) for coupling the mount plate (10; fig. 13) to a mountable component (34 of the ceiling fan shown in figure 16).  Using the teachings of Broughman to modify CN690 to arrive at the results of claim 1 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Broughman, as taught by Broughman col. 10, lines 30-35, in order to surely secure mounting plate and mountable device together.
 	In reference to claim  2, CN690 substantially teaches the invention as claimed.
	However CN690 does not teach wherein the one or more engaging mechanisms comprises a first hole through which a screw may be secured.
	Broughman teaches the one or more engaging mechanisms comprises a first hole through (42; fig. 3 in 10 that receives screw 46)  which a screw may be secured.  Using the teachings of Broughman to modify CN690 to arrive at the results of claim 2 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Broughman, as taught by Broughman col. 10, lines 30-35, in order to surely secure mounting plate and mountable device together.
In reference to claim  3, CN690 substantially teaches the invention as claimed.
However CN690 does not teach wherein the one or more engaging mechanisms comprise a screw based mounting post for coupling with the mountable device.
Broughman teaches the one or more engaging mechanisms comprise a screw based mounting post (pertaining to screw 46) for coupling with the mountable device.  Using the teachings of Broughman to modify CN690 to arrive at the results of claim 3 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Broughman, as taught by Broughman col. 10, lines 30-35, in order to surely secure mounting plate and mountable device together.
In reference to claim  4, CN690 teaches the mountable device is powered by way of the building wiring and first and second terminal blocks (see fig. 7).
In reference to claim  5, CN690 teaches the mountable device is one of a security camera, a lighting source (see lighting source in figure 1, 7), electrical device, or electrical fixture.  
In reference to claim  6, CN690 teaches the first terminal block (121) comprises a universal junction box mount pattern.
In reference to claim  8, CN690 teaches the first terminal block (121) comprises female connectors (slot 12132 has contact 1219 in it.  See figure 5) and the second terminal block comprises male connectors (contact 1343 inserts into the slot 12132 and mates with contact 1219.  See fig. 6).
In reference to claim  9, CN690 teaches comprising an indexing mechanism (141; fig. 3) for aligning the mount plate with the mountable device.
In reference to claim  10, CN690 teaches the indexing mechanism (141) comprises one or more of a notch, an arrow, a visual indicator (141 fits into 142; fig. 3-5.  See fig. 6), a screw boss, or a molded hole.
In reference to claim  11, CN690 teaches the building wiring connects to a junction box (92; fig. 7) attached to a structure (see fig. 7).
In reference to claim  12, CN690 teaches wherein the quick mount apparatus is mountable to the junction box (see fig. 7).
In reference to claim  13, CN690 teaches the quick mount apparatus provides support for the mountable device during an installation process (see figs. 1, 7).
In reference to claim  14, CN690 teaches method of installing a mountable device (13) using a quick mount apparatus (12; fig. 2), the method comprising: mounting a mount plate (122) of the quick mount apparatus to a junction box (92; fig. 7) attached to a structure (91 fig. 7); and coupling the mount plate to a mountable device (13); and wherein the quick mount apparatus further comprises a first terminal block (121; fig. 3) having extending therefrom building wiring (81-83; fig. 7) that is fed through a first pass through mechanism (1221; fig. 3, 7), wherein the first terminal block is electrically couplable with a second terminal block (134; fig. 3) of the mountable device.
However CN690 does not teach wherein the quick mount apparatus comprises one or more engaging mechanisms for coupling the mount plate to a mountable device.
                Broughman teaches one or more engaging mechanisms (42; fig. 3 and 44, 46; fig. 2) for coupling the mount plate (10; fig. 13) to a mountable component (34 of the ceiling fan shown in figure 16).  Using the teachings of Broughman to modify CN690 to arrive at the results of claim 14 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Broughman, as taught by Broughman col. 10, lines 30-35, in order to surely secure mounting plate and mountable device together.
In reference to claim  15, CN690 teaches comprising supporting the mountable device using the quick mount apparatus during installation.
In reference to claim  16, CN690 teaches the mountable device is powered by way of the building wiring and first and second terminal blocks.
In reference to claim  17, CN690 teaches the mountable device (13) is one of a security camera, a lighting source (13 is a light source), electrical device, or electrical fixture.
In reference to claim  19, CN690 teaches the first terminal block comprises female connectors (slot 12132 has contact 1219 in it.  See figure 5) and the second terminal block comprises male connectors (contact 1343 inserts into the slot 12132 and mates with contact 1219.  See fig. 6).
In reference to claim  19, CN690 teaches the quick mount apparatus (141; fig. 3) further comprises an indexing mechanism for aligning the mount plate with the mountable device.
In reference to claim  20, CN690 teaches the indexing mechanism (141) comprises one or more of a notch, an arrow, a visual indicator (141 fits into 142; fig. 3-5.  See fig. 6), a screw boss, or a molded hole.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN203823690 (herein CN690) and Broughman et al. US 10890191 B2 as applied to claim 1, further in view of Quan et al. US 20060193151 A1.
In reference to claim  7, CN690 substantially teaches the invention as claimed.
However CN690 does not teach wherein a weatherproofing layer may be positioned facing a first mount plate surface of the mount plate.
Quan teaches wherein a weatherproofing layer (212; fig. 2B, C)  may be positioned facing a first mount plate surface (near lead line 220; fig. 2B) of the mount component (204; fig. 2B).  Using the teachings of Quan to modify CN690 to arrive at the results of claim 7 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Quan, as taught by Quan [0040], lines 4-5, in order to prevent the ingress of water that can interfere with the electrical connections.
 

Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         12/07/2021